By the Court,

DixoN, C. J.
Tbe questions presented in this case are purely of fact, and as lengthy discussions of such matters are of little general interest, we shall be very brief. After a careful consideration of tbe testimony, we are forced to tbe conclusion, that tbe conveyance from tbe defendants James and Mary Nugent, to tbe defendant Mary Ann Nugent, was voluntary, and fraudulent as to tbe credi*291tors of James. This conclusion is founded upon the proof of Ms liabilities and embarrassments at the time it was cuted; the improbable nature of the contract for services under which Mary Ann claims to have paid for the lot, particularly the great disparity between the actual value of her services and the price which it is said she was to receive ; the relationship which existed between them; her situation as a member of his family, and the knowledge which she must have had of his affairs and business; the fact that the defense rests entirely upon her evidence and that of the defendant James, the real parties in interest; her admissions that she received “ a great deal of money” from him during the alleged employment, and that she was in the habit of taking and retaining money from the store, the amount of which is not stated, and all of which is unaccounted for, save as she says the sums thus received were presented to her ; and above all, the vague, unsatisfactory, and often conflicting nature of their statements and explanations. These, among other similar things disclosed by the record, render the real character of the transaction so apparent, that we do not think it would be likely to be changed by the appearance of the witnesses upon the stand.
We must therefore reverse the judgment of the circuit court, and remand the cause, with directions that judgment be entered for the appellants, in accordance with the prayer of the complaint.